Case 1:18-cv-00106-JJM-LDA Document 55 Filed 06/14/19 Page 1 of 5 PagelD #: 691

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

JOHN DOE,
Plaintiff,

Vv. C.A. NO.: 18-106-JJM-LDA

JOHNSON & WALES UNIVERSITY,
Defendant.

DECLARATION OF CAITLIN CODDING

CAITLIN CODDING, declares, pursuant to 28 U.S.C. § 1746, that the following is true
and correct as of the date of this declaration:

L; I am employed by Johnson & Wales University (“JWU”) as an Assistant Director
of Residential Communities. Since March 2015, I have held this position within JWU’s
Department of Residential Life. My job responsibilities include the supervision of professional
staff members and students residing in multiple residential properties, enforcement of university
policies, the recruitment and training of residential assistants and other student employees, and the
leading of initiatives to ensure that JWU’s residential halls maintain a safe and healthy
environment.

2. In 2007, I graduated Roger Williams University with a Bachelor of Arts, majoring
in political science and modern foreign language. In 2011, I graduated from the University of
South Carolina — Columbia with a Masters of Education, Higher Education and Student Affairs. |
earned my Doctor of Education in April 2019 from JWU. My research focuses on Educational
Leadership and Administration.

be Before my employment at JWU, I worked at Indiana University of Pennsylvania as
a Residence Director from September 2011 to March 2015 and as the Assistant Director of

Housing Occupancy on an interim basis from April 2014 to July 2014. Among other experience,

4832-3502-2741.1
Case 1:18-cv-00106-JJM-LDA Document 55 Filed 06/14/19 Page 2 of 5 PagelD #: 692

| also had residence life work experience while a student at the University of South Carolina —
Columbia, where I served as a Residence Hall Director and an Assistant Residence Life
Coordinator for an honors residential hall. Throughout residential life employment from 2007, I
served as an administrative conduct hearing officer in multiple matters.

4, On October 20, 2017, I was one of the three panelists who presided at the student
conduct hearing to address the charges against the individual identified in this matter as John Doe.
Tim Brown and Elizabeth Zmarlicki were the other panelists. While this was my first instance
serving as a panelist in case raising sexual misconduct charges, | had received training from JWU
to prepare me for my responsibilities.

nF In August, 2017, I attended a three-hour training program on JWU’s student
conduct process presented by Marshall Lancey, Assistant Director of Student Conduct, which
included training on how to conduct objective hearings in sexual misconduct cases.

6. I understood from my training that I must fairly consider each case without any
predisposition or bias. I did not understand anything in my training to suggest that I should believe
that a sexual assault occurred merely because a complaint was made or that I should believe one
party to a complaint over the other party based on anything other than the evidence. Contrary to
what John Doe alleges this lawsuit, | was never trained or told by anyone at JWU that a female
complainant almost always tells the truth.

Ts Before the October 20, 2017 hearing, I did not know either John Doe or the
complainant against him, known in this matter as Mary Smith.

8. Consistent with my training, I approached the October 20, 2017, hearing with an

open mind and fully understood that I must base my decision upon the evidence.

4$32-3502-2741.1
Case 1:18-cv-00106-JJM-LDA Document 55 Filed 06/14/19 Page 3 of 5 PagelD #: 693

9, Before the start of the hearing, I reviewed independently the case file reporting the
investigation conducted by JWU’s Campus Safety & Security. 1 was given a full and adequate
opportunity to review this file.

10. During the hearing, Betsy Gray, JWU’s Director of Student Conduct and Programs,
was present as the hearing officer to facilitate the hearing process and guide the panelists and
students through each step. Ms. Gray did not suggest in any way the panel's formulation of our
decision.

11. At the start of the hearing, Ms. Gray gave to each panelist copies of (i) JWU’s
Sexual Assault and Relationship Violence Policy, which states JWU’s definitions of consent and
sexual assault (JWU 1-4); (ii) SWU’s Prohibited Discrimination and Harassment (including Sexual
Harassment) Policy (JWU 5); (iii) “What is Sexual Harassment?” from the Prohibited
Discrimination and Harassment Policy (JWU 6-7); and (iv) a Title IX guide prepared by JWU’s
Title IX office addressing JWU’s policy definitions of consent and sexual assault and providing
flowcharts for a decision making process (JWU 8-20).

12. During the hearing, John Doe sat in one room with his advisor, and Mary Smith sat
in another room with her advisor. Each party was able to hear via a speakerphone connection the
other party’s statements and responses to panelist questions.

13. The panel heard opening statements from John Doe and Mary Smith. We met twice
with John Doe and Mary Smith to ask probative questions about their interactions with one another,
particularly regarding two alleged incidents of sexual intercourse in John Doe’s dormitory suite
on separate evenings—one in a bathroom and another in his bedroom. The panel met twice with
each party to ensure that all of our questions were addressed and raise additional inquiries based
upon what we heard from each party. We focused carefully on whether and how each incident
occurred and whether consent was given for either or both of the incidents.

7
2
4832-3502-2741.1
Case 1:18-cv-00106-JJM-LDA Document 55 Filed 06/14/19 Page 4 of 5 PagelD #: 694

14. The panel considered carefully the fact that John Doe and Mary Smith admitted
that they had engaged in consensual sexual intercourse before the two evenings at issue.

15. Both students recalled that they were together during two evenings at issue. John
Doe denied that the bathroom incident occurred during the first evening or that he put his hands
around Mary Smith’s neck during either evening. John Doe’s descriptions of the two evenings
were consistently vague, providing few factual details and not articulating how he obtained Mary
Smith’s consent for the bedroom intercourse on the second evening that he acknowledged to have
occurred. Mary Smith articulated specific details describing the bathroom and bedroom incidents
and clearly testified that John Doe did not have her consent for intercourse in the bathroom or to
engage in intercourse after she withdrew her consent in his bedroom. Mary Smith described that
John Doe placed his hands on her neck during both incidents and how uncomfortable his forceful
conduct made her feel.

16. In my careful assessment of the parties’ testimony, | found that Mary Smith was
consistently more credible and responsive than John Doe. I found that the preponderance of the
evidence showed that the incident in the bathroom occurred during the first evening and that Mary
Smith did not consent to this intercourse initiated by John Doe in a forceful manner. I found that
the preponderance of the evidence showed that while consent was initially given at the start of
John Doe and Mary Smith’s interaction in his bedroom during the second evening, Mary Smith
expressly withdrew her consent and that John Doe did not respect her withdrawal of consent and
proceeded with sexual intercourse in a forceful manner.

17. Throughout the hearing and despite the panelists’ several inquiries to allow him to
provide more responsive and specific answers, John Doe remained evasive and non-responsive to
the panelists’ questions and was unable to articulate specific facts supporting that he obtained Mary

Smith’s consent. More than once, he merely stated that she never told him that she was

4

4832-3502-2741.1
Case 1:18-cv-00106-JJM-LDA Document 55 Filed 06/14/19 Page 5 of 5 PagelD #: 695

uncomfortable. By contrast, Mary Smith provided specific information that she did not consent to
either of the two instances of sexual intercourse.

18. Promptly after the hearing, the panelists deliberated for a lengthy period of time.
While I cannot recall the precise duration of our deliberations, we carefully examined all of the
record evidence and our credibility assessments of the parties, recognizing the seriousness of the
matter before us. Each of the three panelists participated actively in the deliberations and freely
expressed our viewpoints. As we deliberated, we focused specifically upon JWU’s policy
definitions of consent, sexual harassment and sexual assault.

19. | We concluded unanimously that the preponderance of the evidence showed that the
two incidents of sexual intercourse occurred without Mary Smith’s consent and that John Doe
committed sexual harassment and sexual assault in violation of JWU’s Code of Student Conduct.

20.  Tunderstand that John Doe alleges in this lawsuit that he was treated unfairly during
the hearing because he is a male, which is untrue given the objective and careful consideration that
the panel gave to the evidence and our decision. I am confident that we fairly presided, examined
each party without any bias or predisposition, and reached the correct decision based upon the
preponderance of the evidence. I attest under oath that | presided and deliberated with an open
and fair mind at all times and that my interactions with the other two panelists convince me that

they did the same.

I declare under the penalty of perjury that the foregoing is true and correct.

Caitlin Codding

EXECUTED ON May 15, 2019

4832-3502-2741.1
